DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/05/2021 has been entered.

Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 recites “the inner surface” instead of “an inner surface”, and further recites “the computer rack covering member” as a relic of previous claim language, which conveys no limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US 20070064383 A1) in view of Coglitore (US 20080094797 A1) and Tozer (US 9179580 B2).
As to claim 1, Tanaka discloses: A modular data pod (Figs. 11-13), comprising:
computer racks 110a-110g arranged to form a first volume Fin (Fig. 12) outside first sides of the computer racks and a second volume (within central space “S”, Fig. 11) formed of second sides of the computer racks;

a third volume Fout (Fig. 12) coupling the first volume to the second volume; and
an air circulator 810 configured to continuously circulate air through the first, second, and third volumes (see par. [0068]).
Tanaka does not explicitly disclose:
wherein the first volume is between an inner surface of wall members of an enclosure and first sides of the computer racks;
a data pod covering member forming the third volume coupling the first volume to the second volume;
a heat exchange member in air communication with the air circulator; and 
a cooling system in fluid communication with the heat exchange member, the cooling system including: 
a free cooling system configured to cool a first fluid flowing through the heat exchange member using atmospheric air; and 
a mechanical cooling system coupled to the free cooling system, the mechanical cooling system configured to cool a second fluid flowing in the free cooling system.
However, Coglitore discloses:
a data pod covering member 102 (top; par. 0028; Fig. 1A);
an inner surface of wall members of an enclosure 102 (inner surface of sidewalls);
the data pod covering member/enclosure houses and protects the internal data center from damage and the external environment (par. 0028-0030).

wherein the first volume is between the an inner surface of wall members of an enclosure and first sides of the computer racks;
a data pod covering member forming the third volume coupling the first volume to the second volume;
 in order to house and protects the internal data center from damage and the external environment.
Further, Tozer suggests providing:
a heat exchange member (e.g., mechanical air conditioning unit; col. 3, lines 10-13), in air communication with the air to be cooled (the mechanical air conditioning unit/heat exchanger cools the air to be cooled, and outputs the warmed water to inlet 204); and 
a cooling system (Fig. 2) in fluid communication (through inlet 204 and outlet 202) with the heat exchange member, the cooling system including: 
a free cooling system 212 configured to cool a first fluid (flowing between 204 and 212; see Fig. 2) flowing through the heat exchange member (before and after) using atmospheric air (free cooling); and 
a mechanical cooling system 211 coupled to the free cooling system, the mechanical cooling system configured to cool a second fluid (between 212 and 211) flowing in the free cooling system (before);
in order to cool the return water to the desired temperature (col. 3, lines 22-23).

a heat exchange member in air communication with the air circulator; and 
a cooling system in fluid communication with the heat exchange member, the cooling system including: 
a free cooling system configured to cool a first fluid flowing through the heat exchange member using atmospheric air; and 
a mechanical cooling system coupled to the free cooling system, the mechanical cooling system configured to cool a second fluid flowing in the free cooling system;
in order to cool the return water to the desired temperature.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 3, the obvious modification of Tanaka in view of Coglitore and Tozer above does not explicitly disclose: wherein the heat exchange member is disposed adjacent to the third volume.
However, it would have been obvious to one of ordinary skill in the related art(s) at the time of the invention to modify the modular data pod of Tanaka in view of Coglitore and Tozer, e.g., providing:

in order to cool the heated air of the third volume (see Fout in Fig. 12 of Tanaka).
Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 4, the obvious modification of Tanaka in view of Coglitore and Tozer above does not explicitly disclose: wherein the heat exchange member is disposed adjacent to the air circulator.
However, it would have been obvious to one of ordinary skill in the related art(s) at the time of the invention to modify the modular data pod of Tanaka in view of Coglitore and Tozer, e.g., providing:
wherein the heat exchange member (mechanical air conditioning unit of Tozer) is disposed adjacent to the air circulator (810 in Fig. 12 of Tanaka);
in order to cool the heated air of the third volume (see Fout in Fig. 12 of Tanaka).
Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 5, the obvious modification of Tanaka in view of Coglitore and Tozer above discloses: further comprising a dedicated electrical power supply 120 (par. 0067; Tanaka) electrically coupled to the computer racks.
As to claim 6, the obvious modification of Tanaka in view of Coglitore and Tozer above discloses: wherein the cooling system (Fig. 2, Tozer) is disposed external to the enclosure (cooling system modules 102 are located outside of data center modules and housings 110 in Fig. 1; see col. 1, line 65 - col. 2, line 21; Tozer).
As to claim 7, the obvious modification of Tanaka in view of Coglitore and Tozer above discloses: wherein the mechanical cooling system is configured to cool the first fluid flowing in the free cooling system as a function of an amount by which the free cooling system has exceeded its maximum cooling capacity (e.g., the mechanical cooling system cools the remaining amount to the desired cooling temperature; col. 3, lines 19-23; Tozer).

Claim 2 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US 20070064383 A1) in view of Coglitore (US 20080094797 A1) and Tozer (US 9179580 B2) as applied to claim 1 above, and further in view of Patel (US 20040118136 A1).
As to claim 2, the obvious modification of Tanaka in view of Coglitore and Tozer above does not explicitly disclose: further comprising a variable fan drive, wherein the variable fan drive varies the speed of the air circulator depending on environmental conditions associated with the modular data pod system.
However, Patel suggests providing:
further comprising a variable fan drive 54 (Fig. 4; par. 0044), wherein the variable fan 
in order to provide optimized cooling and reduce the amount of energy and operating costs required to cool the system (par. 0052).
It would have been obvious to one of ordinary skill in the related art(s) at the time of the invention to modify the modular data pod of Tanaka in view of Coglitore and Tozer as further suggested by Patel, e.g., providing:
further comprising a variable fan drive, wherein the variable fan drive varies the speed of the air circulator depending on environmental conditions associated with the modular data pod system;
in order to provide optimized cooling and reduce the amount of energy and operating costs required to cool the system.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/Examiner, Art Unit 2835